       Case 1:20-cv-00085-TJM-CFH Document 11 Filed 06/01/20 Page 1 of 3




    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK


    JAMES GENCARELLI,

                                                      Plaintiff,

                     v.                                                                 1:20-CV-85
                                                                                        (TJM/CFH)
    THE COCA-COLA COMPANY,

                                                      Defendant.


    APPEARANCES:

    James Gencarelli
    510 Broadway (3G)
    Saratoga Springs, New York 12966
    Plaintiff pro se

                                             DECISION & ORDER

             Plaintiff pro se James Gencarelli commenced this action on December 26, 2019.

    Dkt. No. 1. On April 13, 2020, the undersigned performed a review of plaintiff’s

    amended complaint. Dkt. No. 7. The Report-Recommendation & Order, as relevant

    here, (1) granted plaintiff’s in forma pauperis application for the purposes of filing, and

    (2) recommended that plaintiff’s “vicarious liability” and negligence per se claims be

    dismissed without prejudice.1 Id. On April 20, 2020, plaintiff filed a second amended

    complaint. Dkt. No. 8. On May 20, 2020, the assigned District Judge adopted the

    Report-Recommendation & Order in its entirety. Dkt. No. 9. Presently before the Court



        1
             Within the Report-Recommendation & Order itself, the undersigned also concluded that
plaintiff’s breach of the implied warranty of merchantibility and failure to warn claims proceed beyond the
initial review stage.
       Case 1:20-cv-00085-TJM-CFH Document 11 Filed 06/01/20 Page 2 of 3




    for review is plaintiff’s second amended complaint. Dkt. No. 8.

             Plaintiff’s second amended complaint indicates that plaintiff has withdrawn count

    I (Vicarious Liability), Count II (Product Liability), and County III (Negligence Per Se) as

    pleaded in the amended complaint, and removed from the action defendant Liberty

    Coca-Cola Beverages. Dkt. No. 8 at 1. The second amended complaint otherwise sets

    forth the same factual allegations2 as in the amended complaint but seeks to proceed

    only on “strict products liability” and the breach of implied warranty of merchantability.

    Id. at 4-5. As this Court has already concluded that plaintiff may proceed with these

    claims against defendant Coca-Cola Company, and plaintiff has not altered these

    claims between the amended complaint and the second amended complaint, the

    second amended complaint may proceed.

             Accordingly, it is hereby

             ORDERED, that plaintiff’s Second Amended Complaint (dkt. no. 8) is accepted

    for filing as the operative pleading; and it is further

             ORDERED, that the Clerk of the Court send plaintiff a blank summons for

    defendant The Coca-Cola Company; and it is

             ORDERED, that, within twenty-one (21) days, plaintiff is to return to the Clerk of

    the Court the completed summonses for service upon defendant The Coca-Cola



        2
           Newly added to the second amended complaint is a factual section regarding spoliation of
evidence. Dkt. No. 8 at 3-4. This section, however, does not appear to seek affirmative relief. As this
section does not seek to add additional claims or defendants, it does not alter the outcome of the Court’s
review of the second amended complaint at this stage and the Court declines to make any findings
regarding this section. Id.

                                                         2
  Case 1:20-cv-00085-TJM-CFH Document 11 Filed 06/01/20 Page 3 of 3




Company; and it is further

      ORDERED, that, upon receipt of plaintiff’s properly-completed summonses, the

Clerk of the Court shall issue the summons, General Order 25, and a copy of the

Second Amended Complaint for service upon defendant The Coca-Cola Company by

the U.S. Marshals, and it is

      ORDERED, that the Clerk of the Court terminate as a defendant Liberty Coca-

Cola Beverages as plaintiff has voluntarily withdrawn claims against said defendant;

      IT IS SO ORDERED.

      Dated: June 1, 2020
            Albany, New York




                                           3
